Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION


3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
5.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “correction mechanism” in claim(s) 1, 2 and 3.

7.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, the limitation “correction mechanism” is unclear because either the specifications, claims and/or drawings fail to recite sufficiently definite structure, material or acts to perform those functions of said “correction mechanism”. In addition, the specifications merely mention said means exactly as it is also mention in the claim.
Furthermore, although the paragraph [0067] specifications discloses structure such a processing circuit 30 that are capable to perform said functions, there is not language linking said functions to said structure such as processing circuit with correction mechanism.
	In addition, dependent claims 2-16 are also rejected because they depend and further limit the independent claims above.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  The aforesaid claim implements a new subject matter that is not described in the specifications. 
Specifically, the claim recites “correction mechanism" where this specific limitation is not disclosed in the applicant’s specification and, therefore, is rejected for no written description in the specification. 
Furthermore, such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention pursuant to MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises, VI. INDEFINITENESS REJECTION OF A MEANS- (OR STEP-) PLUS-FUNCTION LIMITATION.
	In addition, dependent claims 2-16 are also rejected because they depend and further limit the independent claims above.

11. 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 17 recites limitation “RF”. It is not clear what RF stands for? Examiner searched specification and it is not mentioned in the specification what “RF” stands for. Appropriate correction is required.

Claim 2 recites limitation “an angular position” is indefinite. Because it is not clear “an angular position” of claim 2 is same or different from “an angular position” of claim 1. For purpose of examination the Examiner interprets both are same. Appropriate correction is required.
Claim 3 recites limitation “an angular position” is indefinite. Because it is not clear “an angular position” of claim 3 is same or different from “an angular position” of claim 1. For purpose of examination the Examiner interprets both are same. Appropriate correction is required.
Claim 3 recites limitation “an RF signal” is indefinite. Because it is not clear “an RF signal” of claim 3 is same or different from “an RF signal” of claim 1. For purpose of examination the Examiner interprets both are same. Appropriate correction is required.
Claim 3 recites limitation “a measurement result” is indefinite. Because it is not clear “a measurement result” of claim 3 is same or different from “a measurement result” of claim 1. For purpose of examination the Examiner interprets both are same. Appropriate correction is required.
Claim 3 recites limitation “a frequency” is indefinite. Because it is not clear “a frequency” of claim 3 is same or different from “a frequency” of claim 1. For purpose of examination the Examiner interprets both are same. Appropriate correction is required.
Claim 19 recites limitation “an RF signal” is indefinite. Because it is not clear “an RF signal” of claim 19 is same or different from “an RF signal” of claim 17. For purpose of examination the Examiner interprets both are same. Appropriate correction is required.
Claim 19 recites limitation “a measurement result” is indefinite. Because it is not clear “a measurement result” of claim 19 is same or different from “a measurement result” of claim 17. For purpose of examination the Examiner interprets both are same. Appropriate correction is required.
Claim 19 recites limitation “a frequency” is indefinite. Because it is not clear “a frequency” of claim 19 is same or different from “a frequency” of claim 17. For purpose of examination the Examiner interprets both are same. Appropriate correction is required.
Claim 20 recites limitation “an RF signal” is indefinite. Because it is not clear “an RF signal” of claim 20 is same or different from “an RF signal” of claim 17. For purpose of examination the Examiner interprets both are same. Appropriate correction is required.

Claim 20 recites limitation “a measurement result” is indefinite. Because it is not clear “a measurement result” of claim 20 is same or different from “a measurement result” of claim 17. For purpose of examination the Examiner interprets both are same. Appropriate correction is required.
Claim 20 recites limitation “a frequency” is indefinite. Because it is not clear “a frequency” of claim 20 is same or different from “a frequency” of claim 17. For purpose of examination the Examiner interprets both are same. Appropriate correction is required.


Claim Rejections - 35 USC § 103

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 8, 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (Pub No. WO-2009020388-A1; hereinafter Patrick; translation attached) further in view of Kern et al. (Pub No. US 2014/0172337 A1; hereinafter Kern).
Regarding Claim 1, Patrick teaches a probe system for measuring an electrical field (See Fig. 1; See abstract; page 4, Lines 10-30), comprising:
-    at least three sensing means (three sensors 4’s in Fig. 1, See page 4, Lines 30-37) arranged in accordance with at least three non-coplanar axes (x, y, and z axes; See page 4, Lines 30-37) such that three electrical field components along said three non-coplanar axes can be sensed (See page 4, Lines 30-37); each sensing means being adapted to sense an electric field component of an RF signal (See abstract) and to output an electric signal which is a measure for said sensed electric field component (See page 1, Lines 1-10);
-    a processing circuit (microcontroller 62 in Fig. 6A; See page 7, Lines 20-30) operationally connected to each sensing means, said processing circuit being configured for processing the obtained electric signals and for outputting a measurement result (See page 7, Lines 20-30); and

Patrick is silent about an angular position of the at least three sensing means relative to said electrical field.
Kern teaches an angular position of the at least three sensing means (three hall sensors; See [0033]) relative to said electrical field (angular position is determined by output signals of three hall sensors; See [0033], [0041]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Patrick by determining an angular position of the at least three sensing means relative to said electrical field, as taught by Kern in order to achieve cost effective system (Kern; [0006]).
Regarding Claim 2, Patrick in view of Kern teaches the probe system according to claim 1. Kern further teaches wherein each sensing means is adapted to output an electric signal representative for an amplitude of the sensed electrical field component (resistor output is electrical signal; See [0040]), and wherein the measurement correction mechanism (it is interpreted that three resistors are correction mechanism for correcting three sensors output by particular ratio; See [0039]) is configured to use an angular position which is determined based on the at least three electric signals representative for the at least three detected amplitudes output by the at least three sensing means (See [0041]-[0042]).

Regarding Claim 3, Patrick in view of Kern teaches the probe system according to claim 1. Patrick further teaches comprising a probe in which the at least three sensing means are included (See Fig. 1 probe with three sensing means 4; See page1, page 4), wherein the at least three sensing means comprise at least three antennas (See Fig. 1 three sensing means 4 is three antennas; See page 4, Lines 30-37), each antenna being adapted to receive an RF signal (See abstract), the at least three antennas being arranged in accordance with at least three non-coplanar axes (three antennas 4’s in Fig. 1 are x, y and z axes; See page 4, Lines 30-37); and a detection circuit for each antenna (detection/filter circuit in Fig. 7; See page 5, Lines 15-30), connected to the corresponding antenna for detecting an RF signal (See page 4-page 5); and wherein the processing circuit (microcontroller 62 in Fig. 6A; See page 7, Lines 20-30) is operationally connected to an output of each detection circuit for processing the detected signals and outputting a measurement result (microcontroller 62 in Fig. 6A; See page 7, Lines 20-30); and wherein the measurement correction mechanism (amplifiers 81-83 and 84 and 
Patrick is silent about an angular position of the probe relative to said electrical field.
Kern teaches an angular position of the probe relative to said electrical field (See [0041]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Patrick by using an angular position of the probe relative to said electrical field, as taught by Kern in order to achieve cost effective system (Kern; [0006]).
Regarding Claim 4, Patrick in view of Kern teaches the probe system according to claim 3. Patrick further teaches wherein each detection circuit (filter/detection circuit in Fig. 7; See page 5, Lines 15-30) is adapted to detect an amplitude relating to the electrical field received by the corresponding antenna (See page 5, Lines 15-30).
Regarding Claim 5, Patrick in view of Kern teaches the probe system according to claim 4. Kern further teaches wherein said angular position is determined based on the ratio of the at least three detected amplitudes corresponding to the at least three antennas arranged in accordance with the at least three non-coplanar axes (based on the ratio of three output signals of hall sensors and resistors; See [0039]-[0041]).

Regarding Claim 6, Patrick in view of Kern teaches the probe system according to claim 1. Patrick further teaches wherein each sensing means comprises an electro-optical probe-element (LED 61; See page 7) configured for generating an optical signal which is modulated in function of the sensed electrical field component (LED modulates electrical signal into optical signal; See page 7), and a converter (optical-electrical converter 60; See page 7) configured for converting the optical signal in an electrical signal which is a measure for said sensed electric field component (See page 7).
Regarding Claim 8, Patrick in view of Kern teaches the probe system according to claim 2.  wherein each sensing means comprises an electro-optical probe-element (LED 61; See page 7) configured for generating an optical signal which is modulated in function of the sensed electrical field component (LED modulates electrical signal into optical signal; See page 7, Lines 30-38), and a converter (optical-electrical converter 60; See page 7, Line 35 through page 8 Line 3) configured for converting the optical signal in an electrical signal which is a measure for said sensed electric field component (See page 7, Line 35 through page 8 Line 3).
Regarding Claim 10, Patrick in view of Kern teaches the probe system according to claim 1. Patrick further teaches wherein the at least three non-coplanar axes comprise three axes oriented perpendicularly to each other (three antennas 4’s are in x, y and z axes and these axes are perpendicular to each other; See page 4, Lines 30-38).
Regarding Claim 11, Patrick in view of Kern teaches the probe system according to claim 2. Patrick further teaches wherein the at least three non-coplanar axes comprise three axes oriented perpendicularly to each other (three antennas 4’s are in x, y and z axes and these axes are perpendicular to each other; See page 4, Lines 30-38).
Regarding Claim 12, Patrick in view of Kern teaches the probe system according to claim 6. Patrick further teaches wherein the at least three non-coplanar axes comprise three axes oriented perpendicularly to each other (three antennas 4’s are in x, y and z axes and these axes are perpendicular to each other; See page 4, Lines 30-38).
Regarding Claim 13, Patrick in view of Kern teaches the probe system according to claim 1. Patrick further teaches wherein the probe system comprises an input (housing of the probe in Fig. 1, See page 2, Lines 25-35) for receiving information regarding said frequency (housing receives isotropic response of wavelength and frequency of the signal; See page 2, Lines 10-35).
Regarding Claim 14, Patrick in view of Kern teaches the probe system according to claim 13. Patrick further teaches wherein said input is adapted to be operationally connected to a source for said electrical field (housing of Fig. 1 is connected to RF signal source to receive signals by the antennas 4; See abstract; page 1, Line 5-15; page 2, Lines 25-35).
Regarding Claim 17, Patrick teaches a method for measuring an electrical field (See Fig. 1; See abstract; page 4, Lines 10-30), comprising:
-    sensing an RF signal (See abstract) by at least three sensing means (three sensors 4’s in Fig. 1, See page 4, Lines 30-37) arranged in accordance with at least three non-coplanar axes (x, y, and z axes; See page 4, Lines 30-37) such that at least three electrical field components along said at least three non-coplanar axes are sensed (See page 4, Lines 30-37); and 
outputting electric signals which are measures for said sensed at least three electric field components (See page 1, Lines 1-10);
-    processing the obtained electric signals and outputting a measurement result (microcontroller 62 in Fig. 6A; See page 7, Lines 20-30); and

Patrick is silent about an angular position of the at least three sensing means relative to said electrical field.
Kern teaches an angular position of the at least three sensing means (three hall sensors; See [0033]) relative to said electrical field (angular position is determined by output signals of three hall sensors; See [0033], [0041]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Patrick by determining an angular position of the at least three sensing means relative to said electrical field, as taught by Kern in order to achieve cost effective system (Kern; [0006]).
Regarding Claim 18, Patrick in view of Kern teaches the method according to claim 17. Kern further teaches wherein the outputting comprises each sensing means outputting an electric signal representative of an amplitude of the sensed electrical field component (resistor output is electrical signal; See [0040]), and wherein the correcting uses an angular position (it is interpreted that three resistors are correction mechanism for correcting three sensors output by particular ratio; See [0039]) which is determined based on the at least three electric signals representative of the at least three detected amplitudes output by the at least three sensing means (See [0041]-[0042]).

Regarding Claim 19, Patrick in view of Kern teaches the method according to claim 17. Patrick further teaches wherein the at least three sensing means comprise at least three antennas (See Fig. 1 probe with three sensing means 4; See page 4, Lines 30-37), and wherein:
the step of sensing and outputting comprises receiving an RF signal (See abstract) by at least three antennas being arranged in accordance with three non-coplanar axes (three antennas 4’s in Fig. 1 are x, y and z axes; See page 4, Lines 30-37); and detecting the RF signal (detection/filter circuit in Fig. 7; See page 5, Lines 15-30) corresponding to each of the antennas;

the step of correcting (amplifiers 81-83 and 84 and 84 does temperature compensation is correcting; See Page7, Lines 15-25) comprises correcting the measurement result based on a frequency of said electrical field (See Page7, Lines 15-25).
 Patrick is silent about an angular position of the probe relative to said electrical field.
Kern teaches an angular position of the at least three sensing means (three hall sensors; See [0033]) relative to said electrical field (angular position is determined by output signals of three hall sensors; See [0033], [0041]-[0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Patrick by determining an angular position of the at least three sensing means relative to said electrical field, as taught by Kern in order to achieve cost effective system (Kern; [0006]).

Regarding Claim 20, Patrick in view of Kern teaches the method according to claim 18. Patrick further teaches wherein the at least three sensing means comprise at least three antennas (See Fig. 1 probe with three sensing means 4; See page 4, Lines 30-37), and wherein:
the step of sensing and outputting comprises receiving an RF signal (See abstract) by at least three antennas being arranged in accordance with three non-coplanar axes (three antennas 4’s in Fig. 1 are x, y and z axes; See page 4, Lines 30-37); and detecting the RF signal corresponding to each of the antennas (detection/filter circuit in Fig. 7; See page 5, Lines 15-30);
the step of processing (microcontroller 62 in Fig. 6A; See page 7, Lines 20-30) comprises processing the detected signals by a processing circuit to output a measurement result (microcontroller 62 in Fig. 6A; See page 7, Lines 20-30); and
the step of correcting (amplifiers 81-83 and 84 and 84 does temperature compensation is correcting; See Page7, Lines 15-25) comprises correcting the measurement result based on a frequency of said electrical field (See Page7, Lines 15-25).
Patrick is silent about an angular position of the probe relative to said electrical field.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Patrick by determining an angular position of the at least three sensing means relative to said electrical field, as taught by Kern in order to achieve cost effective system (Kern; [0006]).
14.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick further in view of Kern in view of Lovely et al. (Pub No. US 2007/0134615 A1; hereinafter Lovely).
Regarding Claim 7, Patrick in view of Kern teaches the probe system according to claim 6. Patrick further teaches electro-optical probe-element (LED 61) to achieve optical signal (See page 7).
Patrick in view of Kern are silent about wherein the electro-optical probe-element comprises a crystal having an optical property which is dependent on the electrical field, and an optical system configured for generating an optical beam through said crystal in order to obtain an optical signal which is modulated in function of the sensed electrical field component.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Patrick by using the electro-optical probe-element comprises a crystal having an optical property which is dependent on the electrical field, and an optical system configured for generating an optical beam through said crystal in order to obtain an optical signal which is modulated in function of the sensed electrical field component, as taught by Lovely in order to achieve suitable for practical, widespread commercial use of infrared dental imaging (Lovely; [0007]).
Regarding Claim 9, Patrick in view of Kern teaches the probe system according to claim 8. Patrick in view of Kern are silent about wherein the electro-optical probe-element comprises a crystal having an optical property, such as a refractive index, which is dependent on the electrical field, and an optical system configured for generating an optical beam through said crystal in order to obtain an optical signal which is modulated in function of the sensed electrical field component.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Patrick by using the electro-optical probe-element comprises a crystal having an optical property, such as a refractive index, which is dependent on the electrical field, and an optical system configured for generating an optical beam through said crystal in order to obtain an optical signal which is modulated in function of the sensed electrical field component, as taught by Lovely in order to achieve suitable for practical, widespread commercial use of infrared dental imaging (Lovely; [0007]).
15.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick further in view of Kern further in view of Parker et al. (Pub No. US 2018/0102627 A1; hereinafter Parker).
Regarding Claim 15, Patrick in view of Kern teaches the probe system according to claim 1. Patrick further teaches wherein the probe system (See probe system of Fig. 1; Page 1).
Patrick in view of Kern are silent about a memory storing a predetermined correction for the measurement result.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Patrick and Kern by using a memory storing a predetermined correction for the measurement result, as taught by Parker in order to use combinations of real-time computation and precomputation (Parker; [0061]).
Regarding Claim 16, Patrick in view of Kern further in view of Parker teaches the probe system according to claim 15. Kern further teaches said frequency and said angular position (See [0040]-[0042]).
Patrick in view of Kern are silent about wherein the predetermined correction is stored in a look-up table wherein multiple predetermined corrections are stored for different combinations.
 Parker further teaches wherein the predetermined correction is stored in a look-up table wherein multiple predetermined corrections are stored for different combinations (correction coefficients for different combination; See [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Patrick and Kern by using the predetermined correction is stored in a look-up .
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Hibbs et al. (Pub No. US 2005/0073302 A1) discloses Integrated Sensor System for Measuring Electric and/or Magnetic Field.
b. Park et al. (Pub No. US 2018/0023977 A1) discloses Single or Multiple Axis Magnetic Sensor for Relative Phase Measurement of Wheel Rotation.
c. SOLEILLANT et al. (Pub No. US 2016/0091533 A1) discloses Detector for Overhead Network and Overhead Network comprising such a Detector.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        
/ALVARO E FORTICH/Primary Examiner, Art Unit 2867